DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/26/2019, 06/02/2021, 06/16/2022 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “a second dimension of each of the first connection portion and surfaces is larger than a thickness of each of the plurality of coil conductors in the facing direction of the pair of main surfaces and is smaller than a height of the coil in the facing direction of the pair of main surfaces” as recited in the last paragraph of claim 1. For examination the limitation in question is interpreted as “b<H2” and “b>H1” as shown in FIG. 3 and paragraph [0036] of the originally filed application. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20160189850 A1), hereinafter Lee in view of Lim et al. (US PG. Pub. No. 2015/0287514 A1), hereinafter Lim.
Regarding claim 1, Lee teaches a multilayer coil component (“the multilayer electronic component 100, Figure 1), 
an element body (“a multilayer body 50, Figure 1),
formed by a plurality of dielectric layers being stacked (“a plurality of insulation layers 10, Figure 1),
and having a pair of end surfaces facing each other (“having first and second end surfaces opposing each other”, para 0006),
 a pair of main surfaces facing each other (“having first and second end surfaces opposing each other”, para 0006), 
and a pair of side surfaces facing each other (“and first and second side surfaces connecting the first and second end surfaces to each other”, para 0006), 
a coil 40 configured by a plurality of coil conductors being interconnected (“including a plurality of internal coil patterns, para 0006), 
disposed in the element body (“disposed in the multilayer body, para 0006), 
and having a coil axis extending along a facing direction of the pair of main surfaces (“first and second side parts covering at least portions of the first and second side surfaces”, para 0006),
 a first external electrode 81 or 82 disposed on one of the end surfaces, the pair of main surfaces, and the pair of side surfaces of the element body and a second external electrode (the other of electrode 81 or 82) disposed on the other end surface, the pair of main surfaces, and the pair of side surfaces of the element body (“external electrodes disposed on the first and second end surfaces of the multilayer body and connected to the first and second lead portions ”, para 0011), 
and 15a first connection portion 46 interconnecting one end portion (outer end of coil 40) of the coil and the first external electrode (“the lead portion of the internal coil pattern 41 disposed at the uppermost portion of the internal coil 40, Figure 2); 
wherein a first dimension (width of connection portions 46 and 47) of each of the first connection portion and the second connection portion 47 in a facing direction of the pair of side surfaces is smaller than an inner diameter of the coil in the facing direction of the pair of side surfaces,
 and is larger than a width (with of coil conductors 40) of each of the plurality of coil conductors in the facing direction of the pair of side surfaces (paras. [0031], [0044]-[0046]). Lee does not expressly teach
a second dimension of each of the first connection portion and surfaces is larger than a thickness of each of the plurality of coil conductors in the facing direction of the pair of main surfaces and is smaller than a height of the coil in the facing direction of the pair of main surfaces.
Best understood in view of 35 USC 112(b) rejection, Lim teaches a multilayer coil component  100 (FIGs. 8-10 comprising:
a second dimension (combination of thickness of connecting portions 21 and 22, see FIG. 8) of each of the first connection portion 21 and surfaces is larger than a thickness (thickness of coil conductors 20 from top to bottom layer) of each of the plurality of coil conductors in the facing direction of the pair of main surfaces and is smaller than a height of the coil (height of individual coil conductor 20) in the facing direction of the pair of main surfaces (paras. [0095]-[0096]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second dimension as taught by Lim to the multilayer coil component of Lee to improve bonding characteristics between the electrode and the connection portions.
Regarding claim 2, Lee in view of Lim teaches all of the elements of the current invention as stated in claim 1, wherein each of the first connection portion and the second connection portion has a rectangular parallelepiped shape (Lee, see FIG. 3, para. [0044]).
Regarding claim 3, Lee in view of Lim teaches all of the elements of the current invention as stated in claim 1, wherein the first connection portion and the second connection portion are disposed in a region between a surface of the coil on a side of one of the main surfaces and a surface of the coil on a side of the other main surface in the facing direction of the pair of main surfaces (Lee, see FIG. 3, para. [0044]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOREY RASHAD WALKER whose telephone number is (571)272-4172. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.R.W./Examiner, Art Unit 2837                                                                                                                                                                                                        
/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837